Citation Nr: 0916752	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The appellant served on active duty for training with the 
United States Marine Corps Reserves from February 1973 to 
April 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

In March 2006, the Board issued a decision denying the 
benefits sought on appeal.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a February 2008 Memorandum 
Decision, the Court vacated the March 2006 Board decision and 
remanded the matter to the Board.  The case has since been 
returned to the Board for appellate review.

The Board also notes that a rating decision was issued in 
June 2008, which denied reopening a claim for service 
connection for left eye blindness.  The appellant's 
representative submitted a notice of disagreement in February 
2009, but a statement of the case (SOC) has not been issued.  
The filing of a notice of disagreement ordinarily places a 
claim in appellate status, and the failure to issue a SOC in 
such a circumstance renders a claim procedurally defective 
and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201 (2007); see also Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. 
Brown, 9 Vet. App. 124 (1996).  However, in this case, the 
appellant already has a pending claim for this issue that has 
been remanded by the Court.  As such, a remand is not 
necessary for the issuance of a SOC.

In addition, it appears that the appellant raised a claim for 
service connection for glaucoma when the case was before the 
Court.  However, as will be discussed in more detail below, 
that matter is not currently before the Board because it has 
not been prepared for appellate review.  Accordingly, that 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in December 1995 
denied service connection for blindness of the left eye.

3.  The evidence received since the December 1995 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left eye disorder.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision, which denied 
entitlement to service connection for blindness of the left 
eye, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2008).

2.  The evidence received subsequent to the December 1995 
rating decision is not new and material, and the claim for 
service connection for a left eye disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
December 2004 and January 2005, prior to the initial decision 
on the claim in April 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to reopen his claim for service connection.  
Specifically, the December 2004 letter stated that in order 
to establish service connection the evidence must show that 
he had an injury in military service or a disease that began 
in, or was made worse during military service, or that there 
was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that 
there is a relationship between his current disability and an 
injury, disease, or event in military service.  

The December 2004 letter also indicated that the appellant's 
claim for service connection had been previously denied in 
December 1995 and that new and material evidence was needed 
to reopen his claim.  The letter stated that evidence would 
be considered new if it was in existence and was submitted to 
VA for the first time, and the additional existing evidence 
would be deemed material if it pertained to the reason the 
claim was previously denied.  It was specifically noted that 
the claim was previously denied because the appellant's 
disorder existed prior to service and there was no evidence 
showing that it had permanently worsened as a result of his 
military service.  The appellant was advised that he must 
submit evidence related to that fact.  The December 2004 
letter further stated that new and material evidence must 
raise a reasonable possibility of substantiating the claim 
and that the evidence cannot simply be repetitive or 
cumulative of the evidence that was used when the claim was 
previously denied.

Based on the foregoing, the December 2004 letter notified the 
appellant to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the September 2005 statement of the case (SOC) notified the 
appellant of the reasons for the denial of his application 
and, in so doing, informed him of the evidence that was 
needed to reopen his claim for service connection.

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the December 2004 and January 
2005 letters indicated that reasonable efforts would be made 
to help him obtain evidence necessary to support his claim 
and that VA was requesting all records held by Federal 
agencies, including service treatment records, military 
records, and VA medical records.  Although the December 2004 
and January 2005 letters also told the appellant that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on the claim, the 
December 2004 letter explained that such evidence could not 
be provided until his claim was reopened.  

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2004 and January 2005 letters notified the appellant 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  The December 2004 letter also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the December 2004 letter stated that it 
was the appellant's responsibility to ensure that VA receives 
all requested records that are not in the possession of a 
Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, as discussed above, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his application to reopen a claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant has not submitted new and material evidence to 
reopen his claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service treatment 
records as well as all relevant private and VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claim.  

The Board does acknowledge that the appellant submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in 
February 2009 in which he indicated that he received all 
treatment at the Robert J. Dole VA Medical Center in Wichita, 
Kansas.  However, the evidence of record does include VA 
medical records dated from March 2008 to July 2008, and the 
appellant did not specify the dates of treatment.  As such, 
the treatment records may already be associated with the 
claims file.  Moreover, the appellant did not identify the 
disorder for which he was being treated.  Thus, it is unclear 
whether those records would even pertain to an eye disorder. 

In addition, as will be discussed below, the unestablished 
fact needed to the reopen the claim would be a medical 
opinion in which a competent examiner stated that the 
appellant had an eye disorder that is related to his military 
service.  The Board notes that VA treatment records 
ordinarily document complaints, diagnoses, and treatment, 
which are not in dispute in this case, as opposed to medical 
nexus opinions.  Indeed, the appellant and his representative 
have not indicated that such an opinion has been rendered or 
would be contained in VA medical records.  

The Court has held that, in the context of the duty to assist 
in obtaining records, the relevance of the documents cannot 
be known with certainty before they are obtained.  Hyatt v. 
Nicholson, 21 Vet. App. 390, 394 (2007).  However, the case 
of Hyatt pertained to the duty to obtain relevant records 
pursuant to 38 U.S.C.A. § 5103A(b)(1).  The Board notes that 
the duty to assist in a case involving an application to 
reopen a previously denied claim is limited because the 
appellant has the burden to submit the new and material 
evidence. VA will assist the appellant in obtaining records 
that could be new and material; however, merely making a 
general statement that there has been treatment at a VA 
Medical Center does not trigger that limited duty.  As 
previously noted, the appellant did not provide adequate 
identifying information in February 2009, and it is unclear 
as to whether that treatment was provided outside the time 
period from March 2008 and July 2008, pertains to an eye 
disorder, or would provide evidence related to an 
unestablished fact.  Therefore, the Board concludes that all 
identified and available medical records relevant to the 
issue on appeal have been obtained.

The Board also observes that the appellant has not been 
afforded a VA examination in connection with his application 
to reopen his claim for service connection for a left eye 
disorder.  However, the duty to provide a medical examination 
and/or obtain a medical opinion in a claim for disability 
compensation benefits does not apply in cases involving an 
attempt to reopen a finally adjudicated claim unless new and 
material evidence is presented or secured.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2008).

VA has also assisted the appellant and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury or disease incurred in line of duty during active duty 
for training or from an injury incurred in line of duty 
during inactive duty for training.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board observes that the appellant's claim for service 
connection for blindness of the left eye was previously 
considered and denied by the RO in a rating decision dated in 
December 1995.  The appellant was notified of that decision 
and of his appellate rights.  Although the appellant did file 
a notice of disagreement and a statement of the case was 
issued, the appellant did not submit a substantive appeal.  
Rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2004, the appellant essentially requested that his 
claim for service connection for a left eye disorder be 
reopened.  The rating decision now on appeal denied the 
appellant's claim on the basis that new and material evidence 
had not been submitted.

The Board does acknowledge the contention of the appellant 
and his representative that the claim should have been 
construed as a new claim for service connection for glaucoma 
rather than a request to his reopen his claim for service 
connection for a left eye disorder.  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The Board notes that the appellant submitted a VA Form 21-
526, Veteran's Application for Compensation and/or Pension, 
in July 2004 in which he indicated that the disability he was 
claiming was an "eye condition" and that his "eye 
condition" prevented him from working.  He did not mention 
glaucoma.  In fact, the appellant never made any contentions 
referring to glaucoma until he appealed his case to the 
Court.  

The Board does acknowledge that a June 2004 problem list from 
a private health care provider included glaucoma as a medical 
problem.  A January 2005 letter from a private physician also 
indicated that the appellant "had a long history of glaucoma 
with nearly total vision loss in the left eye."  However, 
the appellant did not express any intent to file a claim for 
service connection during such treatment.  Rather, it appears 
that he merely sought treatment and was diagnosed with 
glaucoma.  While VA is obligated to consider all possible 
bases for compensation, this does not mean that it must 
consider claims that have not been raised.  See Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must 
identify the benefit sought); cf. Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that the Board is not required to 
anticipate a claim where no intention to raise it was 
expressed).  

Moreover, the December 2004 and January 2005 notice letters 
advised the appellant that his claim for service connection 
for left eye blindness had been previously denied and that he 
needed to submit new and material evidence.  In addition, the 
April 2005 rating decision currently on appeal as well as the 
September 2005 SOC listed the issue as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for left eye blindness.  The appellant 
submitted a notice of disagreement and a substantive appeal 
following the issuance of those documents, but there was no 
reference to glaucoma.  Thereafter, the RO certified the 
issue on appeal as being new and material evidence.  
Nevertheless, the appellant never disputed the 
characterization of the issue until the case was before the 
Court.   Therefore, the Board finds that the appellant did 
not express an intent to file a new and separate claim for 
service connection for glaucoma.

The Board has also considered the holding in Ephraim v. 
Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), wherein the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be considered the same claim. See also Boggs v. Peake, 520 
F.3d 1330 (2008).  However, in the case of Ephraim, the 
claimant was already service-connected for depressive 
neurosis and was subsequently diagnosed as having 
posttraumatic stress disorder (PTSD).  The claimant filed a 
claim requesting a rating for a nervous disorder with 
consideration for PTSD, which the RO construed as a claim for 
service connection for PTSD.  The RO did grant service 
connection for PTSD with depressive neurosis, and the 
claimant appealed the disability rating.  The Federal Circuit 
noted that there was no prior agency decision or notice of 
disagreement related to PTSD.  Therefore, the Federal Circuit 
determined that the newly asserted PTSD claim was not 
inextricably intertwined with the claim for an increased 
evaluation for depressive neurosis, and thus, was a new claim 
for jurisdictional purposes.  Thus, the holding of Ephraim 
was made in the context of an increased rating claim and the 
jurisdictional authority of the Court, whereas the issue in 
the present case involves a previously denied claim for 
service connection for blindness in the left eye and whether 
the appellant demonstrated an intent to file a separate and 
new claim for service connection for glaucoma.  Indeed, in 
Ephraim, the claimant specifically requested consideration of 
PTSD, but in this case, the appellant never mentioned 
glaucoma and did not demonstrate an intent to file such a 
claim.

Moreover, in Boggs, the Federal Circuit observed that absent 
a claim of clear and unmistakable error, a claimant must 
present new and material evidence to support any claim for 
service connection that rests upon the same factual basis as 
an earlier claim that had been denied.  If a claim does not 
have the same factual basis as a prior claim, the claimant is 
not seeking to reopen his prior claim, but rather is filing a 
new claim.  Based on the legislative history of 38 U.S.C.A. 
§ 7104(b), it was determined that the "factual basis" of a 
claim for service connection is the claimant's disease or 
injury rather than the symptoms of that disease or injury.  
In addition, a properly diagnosed disease or injury cannot be 
considered to have the same factual basis as a distinctly 
diagnosed disease or injury.  Thus, claims that are based 
upon distinctly and properly diagnosed diseases or injuries 
must be considered separate and distinct claims.  The Federal 
Circuit indicated that since different diseases or injuries 
can have different causes and factual bases, a claimant 
should not be precluded from showing that one diagnosed 
disease or injury is service-connected because another 
diagnosed disease or injury was not.  Nevertheless, the 
Federal Circuit did find that there were two exceptions to 
this rule.  Under the first exception, a misdiagnosis cannot 
be the basis for a new claim.  Under the second exception, a 
new theory of causation for the same disease or injury that 
was the subject of a previously denied claim cannot be the 
basis of a new claim, and instead, the matter must be treated 
as a claim to reopen. 

In the present case, as previously noted, the appellant's 
private physician indicated that he had glaucoma with left 
eye blindness.  There was no indication from the private 
physician that the glaucoma was a separate and distinct 
diagnosis with a different etiology, and the evidence of 
record does not establish that the appellant's eye disorders 
have different factual bases.  In fact, the appellant's brief 
states that "while the evidence of record does not include 
an in-service diagnosis of glaucoma, appellant associates the 
marked decline in his visual acuity with multiple service-
related eye injuries."  As such, the contention of the 
appellant's representative does not appear to distinguish the 
disorders or their etiology. 

Nevertheless, based on the foregoing, the Board finds that 
the appellant did not demonstrate an intent to file a new and 
separate claim for glaucoma.  Rather, his VA Form 21-526 
simply stated that he was claiming an eye condition.  Thus, 
regardless of whether he does have a distinct diagnosis of 
glaucoma, the fact remains that he has not filed a separate 
claim for that disorder.  Therefore, the Board has 
characterized the issue on appeal as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a left eye disorder.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, a December 1995 rating decision previously 
considered and denied the appellant's claim for service 
connection for blindness of the left eye.  In that decision, 
the RO indicated that the evidence showed that blindness of 
the left eye existed prior to the appellant's military 
service.  It was noted that there must be objective evidence 
of worsening of a preexisting condition in order to establish 
service connection by aggravation and that in this case there 
was no evidence that blindness of left eye permanently 
worsened as a result of service.  Therefore, the RO concluded 
that service connection for left eye blindness was not 
warranted.

The evidence associated with the claims file subsequent to 
the December 1995 rating decision includes private medical 
records and VA medical records as well as the appellant's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for a left eye 
disorder.
With respect to the private and VA medical records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the December 1995 rating decision.  
However, collectively, those records are cumulative and 
redundant, in that they reiterate that the appellant has a 
current left eye disorder.  In fact, the December 1995 rating 
decision had already acknowledged that the appellant had a 
left eye disorder.  Moreover, the newly submitted private and 
VA medical records are not probative, as they fail to provide 
a nexus between a current disorder and the appellant's 
military service.  Rather, the evidence simply shows that the 
appellant has a current diagnosis.  There was no indication 
that the appellant's current left eye disorder was aggravated 
by his military service.  As such, these records do not 
relate to an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
these private and VA medical records are not new and 
material.

As for the appellant's own statements, the Board finds that 
the appellant's assertions alone cannot be dispositive of the 
issue for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the appellant's assertions are not deemed to be "new 
and material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
December 1995 rating decision continues to be absent.  
Specifically, there remains no medical evidence showing that 
the appellant's left eye disorder was incurred in or 
aggravated by his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the appellant's previously denied claim for service 
connection for a left eye disorder. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a left eye disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


